Citation Nr: 1003716	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-06 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the residuals 
of a right cheek injury.

2.  Entitlement to service connection for dental 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran served on active duty from May 1943 to July 
1945, February 1951 to October 1952, and April 1953 to 
July 1971.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions, issued in 
December 2005 and July 2006.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent evidence on file that the 
Veteran has current residuals of right cheek trauma in 
service.

2.  There is no competent evidence on file of the claimed 
dental trauma in service or the residuals thereof.  


CONCLUSIONS OF LAW

1.  The claimed residuals of right cheek trauma in 
service are not the result of disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).

2.  The Veteran's dental disability is not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1712, 5103, 5103A (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.381 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist him in the development of the 
issues of entitlement to service connection for the 
residuals of a right cheek injury and entitlement to 
service connection for dental disability.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the 
record, the Board finds that VA has met that duty.

In August 2005 and January 2006, VA received the 
Veteran's claims, and there is no issue as to providing 
an appropriate application form or completeness of the 
applications. 

Following the receipt of those applications, VA notified 
the Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the 
evidence to be provided by the Veteran, and notice of the 
evidence VA would attempt to obtain.  VA informed him of 
the criteria for service connection, as well as the 
general criteria for rating service-connected 
disabilities and for assigning effective dates, should 
service connection be granted. 

Following the notice to the Veteran, VA fulfilled its 
duty to assist him in obtaining identified and available 
evidence necessary to substantiate his claims.  That duty 
requires VA to make reasonable efforts to obtain relevant 
records (including private records) that the Veteran 
adequately identifies to VA and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  
However, the duty to assist is not a one-way street.  
Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the 
Veteran's responsibility to present and support his 
claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment records; records reflecting 
his treatment by VA from March 1984 through March 2007; 
and a July 2007 report reflecting his treatment by Ralph 
L. Puchalski, D.D.S.  In developing the record, VA also 
offered the Veteran an opportunity to present additional 
evidence and argument at a hearing on appeal.  However, 
to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his 
appeal.  He has not identified any outstanding evidence 
which could support his claims; and there is no evidence 
of any VA error in notifying or assisting the Veteran 
that could result in prejudice to him or that could 
otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the 
merits of the appeal.

Analysis

The Veteran contends that he has disabilities of the 
right cheek bone and teeth, as the result trauma to the 
right side of his head sustained during an air mission in 
World War II and during service in the Panama Canal Zone 
in January 1968.  Therefore, he maintains that service 
connection is warranted for disability of the right cheek 
bone and for the residuals of dental trauma.  However, 
after carefully considering the claims in light of the 
record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
those claims.  Accordingly, the appeal will be denied.  

Service connection may be granted for disability or 
injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the 
evidence must show (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the 
current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including 
the word chronic.  When the disease identity is 
established, there is no requirement of evidentiary 
showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge 
is required to support the claim.  Id. 

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 C.F.R. § 
3.381.  As provided by VA regulations, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses and periodontal disease are not considered 
disabling conditions, but may be considered service 
connected solely for establishing eligibility for VA 
outpatient dental treatment.  38 C.F.R. § 3.381(a).  
Service connection may be granted for a dental condition 
of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by 
service.  When applicable, a determination will be made 
as to whether it is due to a combat wound or other 
service trauma, or whether the Veteran was interned as a 
prisoner of war (POW).  38 C.F.R. § 3.381(b).  The 
significance of finding that a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
dental treatment for the condition, without the usual 
restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care 
on a Class II(a) basis. 38 U.S.C.A. § 1712(b)(1)(C); 38 
C.F.R. § 17.161(c).  Trauma, as defined for purposes of 
dental treatment eligibility, connotes damage caused by 
the application of sudden, external force, brought to 
bear outside a clinical setting sustained as sudden 
trauma.  For these purposes, the term "service trauma" 
does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
veteran's military service.  38 C.F.R. § 3.306(b)(1); 
VAOPGCPREC 5-97 (Summary of Precedent Opinions of the 
General Counsel, 62 Fed. Reg. 15565, 15566 (1997)).  

The foregoing regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service records show that during World War 
II, he performed duties as a radio operator, mechanic, 
and gunner on an Army Air Force flight crew.  Although he 
states that he sustained damage to the head and jaw while 
flying amidst heavy anti-aircraft fire, his service 
treatment records do not show any associated head or jaw 
injury or the residuals thereof.  

The Veteran's service treatment records do show that in 
January 1968, he sustained an injury to the right eye and 
right cheek bone, when he was hit by a pitched softball.  
Although he sustained residuals of right eye trauma, 
there was no competent evidence of any residual 
disability, including dental disability or right cheek 
injury.  In May and September 1968, the Veteran did 
receive dental treatment consisting of repairs of the 
mandible.  However, there were no findings that such 
repair was in any way related to the injury sustained 
several months earlier.  

During the Veteran's January 1971 service retirement 
examination, the history of his January 1968 right eye 
injury was noted.  However, there were no complaints or 
clinical findings of any residuals of the right cheek 
injury, including any associated damage to his teeth or 
other dental abnormalities.  

The post-service medical records show that the Veteran 
first received VA dental treatment in the mid-1980's.  
The primary diagnoses were periodontitis and accretions 
of the teeth.  In August 2005, a VA dentist reported that 
since 1985, the Veteran had received VA dental treatment 
as a Class I designee, due to service connection being in 
effect for specific teeth, or as a Class III designee, in 
which his dental condition aggravated a service-connected 
condition.  However, the VA dentist noted that there was 
no documentation on file to corroborate the Veteran's 
claim that he had smashed his right jaw and teeth when he 
hit the back of a bomber during World War II.  While the 
VA dentist informed the Veteran that he needed to bring 
records with him to verify his claim, he has not provided 
such documentation.  

In July 2007, Dr. Puchalski reported that the Veteran's 
dental problems included a fixed bridge between tooth 
four and tooth six and various needs for tooth six, 
including a root canal, crown lengthening procedure; and 
a post or core.  Again, however, there were no findings 
that the Veteran's dental problems were related to his 
right cheek injury or claimed dental trauma in service.  

The only evidence on file which shows that the Veteran's 
current dental treatment is related to his injuries 
sustained in service comes from the Veteran.  As a 
layman, however, he is only qualified to report on 
matters which are capable of lay observation, such as his 
particular symptoms.  He is not qualified to render 
opinions which require medical expertise, such as the 
diagnosis of those symptoms or the cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, 
without more, cannot be considered competent evidence of 
service connection.  38 C.F.R. § 3.159(a).  

In sum, the current evidence of record does not show the 
claimed injury to the right jaw and teeth during a World 
War II air mission, nor does it show any current right 
cheek or dental disability resulting from injuries 
sustained when he was hit by a pitched softball in 
service in January 1968.  Absent competent evidence of 
current residual disability or competent evidence of a 
relationship between any current dental disability and 
trauma in service, the Veteran cannot meet the criteria 
for service connection.  Accordingly, service connection 
is not warranted for the residuals of a right cheek 
injury or dental disability, and the appeal is denied.

In arriving at this decision, the Board has considered 
the representative's request that VA schedule an 
examination with an opinion as to whether any of the 
Veteran's current dental disorders are the result of the 
reported injuries in service.  VA examinations are 
scheduled when the medical evidence accompanying a 
particular claim is not adequate for rating purposes.  
38 C.F.R. § 3.326(a) (2009).  In this case, however, the 
medical evidence is adequate for rating purposes.  It is 
consistently negative for any competent evidence 
suggesting a relationship between the Veteran's current 
dental disorders and the reported injuries in service.  
In this regard, the Board notes that in September 2005 
and January 2006, VA requested that the Veteran provide 
information or evidence to support his contentions that 
he has a right cheek disability or dental disability 
related to trauma in service; however, to date, he has 
not done so.  To schedule a VA examination under such 
circumstances would be tantamount to a fishing 
expedition.  While VA has a duty to assist the Veteran in 
the development of a claim, it does not require VA to 
perform a fishing expedition to determine if there might 
be some unspecified information which could possibly 
support a claim.  See, e.g., Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992).  Accordingly, the request to 
schedule the Veteran for a VA examination is denied.


ORDER

Entitlement to service connection for the residuals of a 
right cheek injury is denied.

Entitlement to service connection for dental disability 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


